Exhibit 10.1

CONFORMED COPY

WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

As of August 11, 2013

David Schlanger

c/o WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

Dear David,

This letter will confirm the terms of the amendment (“Amendment”) to your
employment letter (the “Employment Letter”) with WebMD Health Corp. (the
“Company” or “WebMD”) dated as of May 7, 2013. The Employment Letter is amended,
effective as of the date set forth at the top of this letter (the “Amendment
Effective Date”), as follows:

1. Position. The first two sentences of Section 1 of the Employment Letter are
hereby amended in their entirety to read as follows: “Effective August 11, 2013
(the “Amendment Effective Date”), you will serve in the position of Chief
Executive Officer. In this role, you will report to the Board of Directors of
the Company and will assume and discharge such responsibilities as are
commensurate with such position as the Board may direct.”

2. Compensation (a) Section 2(a) of the Employment Letter is amended by
increasing your base salary to $525,000 effective as of the Amendment Effective
Date. (b) Section 2(b)(iii) is hereby amended in its entirety to read as
follows: “For fiscal years subsequent to the year ending December 31, 2013, you
will be eligible for an annual bonus, the target of which will be 150% of your
base salary, but which amount will be determined in the sole discretion of the
Compensation Committee.”

3. New Equity. Section 4 is hereby amended by adding a new subsection (c) and
(d) to read as follows:

“(c) On the Amendment Effective Date, you will be granted 50,000 shares of
restricted stock of WebMD (the “New Restricted Stock Grant”) under the terms of
the Equity Plan. The New Restricted Stock Grant shall vest and the restrictions
thereon shall lapse in equal annual installments of 25% commencing on the first
anniversary of the Amendment Effective Date (full vesting on the fourth
anniversary of the Amendment Effective Date), subject to your continued
employment on each such vesting date (except as set forth in Section 5(a)
below). The New Restricted Stock Grant will be subject to the terms of the
Equity Plan and a restricted stock agreement to be entered into between you and
the Company, which agreement will be in substantially the same form provided by
the Company to its employees generally.



--------------------------------------------------------------------------------

(d) On the Amendment Effective Date, you will be granted a nonqualified option
(the “CEO Options”) to purchase 300,000 shares of the Company’s common stock
under the Equity Plan. The per share exercise price is equal to the closing
price of the Company’s common stock on the Amendment Effective Date and the CEO
Options vest, subject to your continued employment on the applicable vesting
dates (except as set forth in Section 5(a)), in equal annual installments of 25%
commencing on the first anniversary of the Amendment Effective Date (full
vesting on the fourth anniversary of the Amendment Effective Date). The CEO
Options will have a term of ten years, subject to earlier termination in the
event of termination of employment in accordance with the Equity Plan. The CEO
Options will be evidenced by the Company’s form of option agreement.”

4. Termination of Employment. (a) Section 5(a)(ii) contained in the first
sentence of Section 5(a) of the Employment Letter is hereby amended in its
entirety to read as follows: “(ii) if your termination is effective on or after
July 1 of any year subsequent to the year ended December 31, 2013 but before the
payment of bonuses for such year, you shall be entitled to the bonus that you
would have received for such year at the time that bonuses are paid to other
executive officers of the Company, but in no event later than March 15 of the
year following the year in which your employment terminates”.

(b) Section 5(a)(iii) contained in the second sentence of Section 5(a) of the
Employment Letter is hereby amended in its entirety to read as follows: “(iii)
any of your options to purchase shares of WebMD outstanding on the Amendment
Effective Date (including, without limitation, the CEO Options), which remain
outstanding at the time of such termination, will be deemed vested on the date
of termination and shall remain outstanding as if you remained in the employ of
the Company until the first anniversary of such date of termination (but no
later than the original expiration date) and (iv) each of the 2013 Restricted
Stock Grant and the New Restricted Stock Grant shall be deemed fully vested on
the date of termination.

5. Definition of Good Reason. The definition of Good Reason is hereby amended by
(i) amending clause (ii) thereof in it entirety to read as follows: “the Company
removing you from the position of Chief Executive Officer” and (ii) deleting the
last proviso in the definition and replacing it with the following: “provided,
however, that notwithstanding anything to the contrary, you shall not have Good
Reason and it shall not be considered a breach of this Agreement if on or
following a Change of Control, you are not serving in the position of Chief
Executive Officer so long as you are engaged in transitional responsibilities
and duties or otherwise act in a senior capacity.

 

•            •            •             •

 

2



--------------------------------------------------------------------------------

Except as modified by the terms of this Amendment, the terms of the Employment
Letter (including, without limitation, Annex A thereto) remain in full force and
effect. Defined terms used herein shall have the meaning ascribed to such terms
under the Employment Letter. All references to the Employment Letter will be
deemed references to the Employment Letter as amended by this Amendment. Please
acknowledge your agreement to the terms of this Amendment, by signing and
returning a copy to me.

 

Sincerely, WEBMD HEALTH CORP. /s/ Lewis H. Leicher Name: Lewis H. Leicher Title:
Senior Vice President Agreed to and Accepted by: /s/ David Schlanger David
Schlanger

 

3